Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/16/2020; and IDS filed on 12/16/2020.
Claims 9, 17 have been amended.
Claims 18-26 have been added.
Claims 1, 10, 12-16 have been cancelled.
Claims 2-9, 11, 17-26 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  2-9, 11, 17-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,845,507 in view of RUBINSTEIN et al (US 
	The patent recites a method for altering, destroying or eliminating target cells in an animal by i) administering a nanoparticle or nanoparticle aggregate or a  composition comprising the nanoparticle or nanoparticle aggregate, wherein the  nanoparticle or nanoparticle aggregate consists of a metal oxide coated with a  biocompatible coating, wherein the density of the nanoparticle or the density  of the nanoparticle aggregate is at least 7 g/cm.sup.3, and the nanoparticle or  nanoparticle aggregate is covered with a biocompatible coating providing the  nanoparticle or the nanoparticle aggregate stability between pH 6.5 and 7.5 in  a physiological fluid, and ii) exposing said animal to ionizing radiations (see claim 1), wherein the metal oxide is HfO2 (see claim 3), herein said ionizing radiations are selected from the group consisting of X-Rays (see claim 5), wherein the ionizing radiations are of  about 2 KeV to about 25 000 KeV (see claim 6), herein said malignant cells are  cells from a tumor selected from the group consisting of a hematological tumor  and a solid tumor (see claim 12).
	The patent does not recite the tumor is a tumor bed or having a gel form; however, the patent disclosed the tumor can be a tumor bed and the composition can be in a form of a composition, and visualized. Thus, it would have been obvious to use the composition in gel form on a tumor and in view of the references below. 
RUBINSTEIN teaches the prior art had known of using gels, such as hydrogels, as carriers of radioisotope in radiation therapy of cancers (see abstract); [0006]; [0008]), wherein polysaccharides, such as cellulose and hyaluronic acids, are used to make to hydrogel (see [0028]-[0030]), which are the same polysaccharides used by Applicant (see 
	VISCOSITY teaches olive oil has a viscosity of about 0.81 Pa·s, motor oil has about 0.319 Pa·s, honey to be about 2-10 Pa·s, chocolate syrup to be about Pa·s; 10-25 ketchup to be about 50-100 Pa·s, peanut butter to be about 250 Pa·s, molten glass to be about 10-1000 Pa·s (see pg. 14). It appears Applicant’s viscosity range of about 0.1-1000 Pa·s covers all these examples and appears to cover any type of useful gel viscosity and more, such as molten glass. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hydrogels as the gel in LEVY's gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because hydrogel is a gel, and reasonably would have expected success because both reference dealt with the same field of endeavor, such as cancer radiotherapy.
The references do not specifically teach the viscosity as claimed by Applicant.  The viscosity of a gel composition of nanoparticles is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal viscosity of a gel composition in order to best achieve the desired results, such as effective delivery of the nanoparticles for tumor treatment of the tumor site; desired viscosity for ease of spreading/injecting the 

Claims 2-9, 11, 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,588,987.
The patent recites a method for delineating and visualizing at least 50% of a tumor bed in a subject, wherein the tumor bed is the tissue covering the cavity obtained following tumor resection in the subject, and wherein the method comprises a step a) of depositing on the tumor bed in the subject a biocompatible gel comprising nanoparticles and/or nanoparticle aggregates, which reads on treating a cancer as amended by Applicant, wherein: i) the nanoparticles and/or nanoparticles of the aggregate comprise hafnium (IV) oxide (HfO.sub.2) or comprise gold and hafnium (IV) oxide (HfO.sub.2), each of said nanoparticles and/or said nanoparticle aggregate being covered with a biocompatible coating; ii) the concentration of the nanoparticle and/or nanoparticle aggregates in the biocompatible gel is about or less than 0.5% (w/w); iii) the biocompatible gel comprises cellulose, methylcellulose, carboxymethylcellulose, hydroxymethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, or hyaluronic acid; and iv) the apparent viscosity at 2 s.sup.-1 of the biocompatible gel comprising nanoparticles and/or nanoparticle aggregates is between about 1 Pas and about 750 Pas when measured between 20.degree. C. and 37.degree. C. and the gel is deposited in a layer having a thickness between 100 .mu.m and 0.5 cm, wherein the nanoparticles and/or the 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-9, 11, 17-19, 21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by LEVY et al (US 2011/0213192) as evidenced by VISCOSITY (https://www.saylor.org/site/wp-content/uploads/2011/04/Viscosity.pdf (downloaded 07/23/2018).
Applicant’s claims are directed to a method of treating cancer comprising of: delineating a tumor bed by depositing onto the tumor bed of a subject to a gel composition comprising nanoparticles and exposing the nanoparticles to ionizing radiation beams, such as X-ray, wherein the nanoparticles comprises an inorganic material comprising at least one metal element having an atomic number Z of at least 40, covered with a 
	LEVY teaches a method of treating (see claim 28) and visualizing (see [0246]) cancer comprising of: administering in an intracavity such as the cavity of tumor bed after tumorectomy (see [0266]), which reads on delineating by depositing onto a tumor bed following tumor resection and leaving a layer, to a subject with a gel (see [0237]) composition comprising nanoparticles and exposing the nanoparticles to ionizing radiation beams, such as X-ray (see abstract), which reads on radiotherapy, wherein the nanoparticles comprises an inorganic material comprising at least one metal element having an atomic number Z of at least 40, such as hafnium oxide (see [0180] at Table 1), covered with a biocompatible gel (see [0237]), wherein (i) the density of each nanoparticle is at least 7 g/cm3 (see claim 30), (ii) concentration is at least 1%, such as 5% (see [0042] and Figure 5A), (iii) viscosity is about 0.1P·s. Additional disclosures include: oxide (see [0180] at Table 1); gold nanoparticles (see [0007]) and gold coating (see [0193]; [0198]); targeting agent (see [0187]); 2 KeV-25 MeV (see claim 21); depending on the energy of ionizing radiation, the particles can thus enable the destruction of tissues and/or simply visualizing for imaging and diagnostic purposes (see [0246]), which reads on delineating; TEM study clearly revealed that nanoparticles enter cells through the endosomes in a concentration dependent manner (see [0040]); analyses were performed using x-ray microtomography [0045]), which reads on x-ray imaging equipment; visual images 2 and 15 days after administration (see Figure 1), which reads on visualized between 24 hours and 1 month.
about 0.1-1000 Pa·s covers all these examples and appears to cover any type of useful gel viscosity and more, such as molten glass. 
Note, LEVY does no teach having a strong interaction, such as a covalent bond, with the gel and nanoparticles.
Note, LEVY would be able to visualize/delineate at least 80% of the target biological, because LEVY teaches the same ingredients and steps as claimed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9, 11, 17-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY et al (US 2011/0213192) in view of RUBINSTEIN et al (US 2009/0304587) as evidenced by VISCOSITY (https://www.saylor.org/site/wp-content/uploads/2011/04/ Viscosity.pdf (downloaded 07/23/2018).
	As discussed above, LEVY teaches a method of treating (see claim 28) and visualizing (see [0246]) cancer comprising of: administering in an intracavity such as the cavity of tumor bed after tumorectomy (see [0266]), which reads on delineating by depositing onto a tumor bed following tumor resection and leaving a layer, to a subject with a gel (see [0237]) composition comprising nanoparticles and exposing the nanoparticles to ionizing radiation beams, such as X-ray (see abstract), which reads on radiotherapy, wherein the nanoparticles comprises an inorganic material comprising at least one metal element having an atomic number Z of at least 40, such as hafnium oxide (see [0180] at Table 1), covered with a biocompatible gel (see [0237]), wherein (i) the density of each nanoparticle is at least 7 g/cm3 (see claim 30), (ii) concentration is at least 1%, such as 5% (see [0042] and Figure 5A), (iii) viscosity is about 0.1P·s. Additional 
LEVY does not teach the viscosity of the gel composition form, such as hydrogel, as claimed by Applicant.
	RUBINSTEIN teaches the prior art had known of using gels, such as hydrogels, as carriers of radioisotope in radiation therapy of cancers (see abstract); [0006]; [0008]), wherein polysaccharides, such as cellulose and hyaluronic acids, are used to make to hydrogel (see [0028]-[0030]), which are the same polysaccharides used by Applicant (see Applicant’s specification at [0061]-[0062], and examples). Additional disclosures include: crosslinking of the gel and post-curing may be used to control the viscosity of the hydrogel (see [0071]), which is the same method of controlling the viscosity as disclosed by Applicant (see Applicant’s specification at [0062]).
	VISCOSITY teaches olive oil has a viscosity of about 0.81 Pa·s, motor oil has about 0.319 Pa·s, honey to be about 2-10 Pa·s, chocolate syrup to be about Pa·s; 10-25 ketchup to be about 50-100 Pa·s, peanut butter to be about 250 Pa·s, molten glass to be about 10-1000 Pa·s (see pg. 14). It appears Applicant’s viscosity range of about 0.1-1000 Pa·s covers all these examples and appears to cover any type of useful gel viscosity and more, such as molten glass. 

The references do not specifically teach the viscosity or thickness as claimed by Applicant.  The viscosity and thickness of a gel composition of nanoparticles is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal viscosity and thickness of a gel composition in order to best achieve the desired results, such as effective delivery of the nanoparticles for tumor treatment of the tumor site; desired viscosity for ease of spreading/injecting the composition for /treatment/diagnostic site, thickness amount necessary for visualization, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this viscosity and thickness of the gel would have been obvious at the time of Applicant's invention.
The references do not specifically teach depositing the gel onto the tumor bed at the time of surgery as claimed by Applicant.  The depositing the gel onto the tumor bed at the time of surgery is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine .

Claims 2-9, 11, 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY et al (US 2011/0213192) in view of in view of RUBINSTEIN et al (US 2009/0304587) as evidenced by VISCOSITY (https://www.saylor.org/site/wp-content/uploads/2011/04/ Viscosity.pdf (downloaded 07/23/2018) and in view of CUNKELMAN et al (US 2014/0219926; wherein provisional application 61/759,852 is used).
As discussed above, the references teach Applicant’s invention.
LEVY does not teach using hydrogel, such as methylcellulose.
CUNKELMAN teaches the prior art had known of using gel as a carrier of nanoparticles for tumor bed therapy (see Provisional application 61/759,852 at title), wherein hydrogel of pullulan and methylcellulose was suitably viscous to be an effective vehicle for iron oxide particle delivery (see [0011]; see 61/759,852 Appendix). Additional disclosures include: tumor resection (see [0010]); a gel formulation allows the possibility of spreading over the surface of the surgical bed ([0010]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a methylcellulose hydrogel of LEVY’s nanoparticle compositions to a tumor bed that was obtained following tumor resection. The person of .

Response to Arguments
Applicant argues that Levy et al. do not mention "delineating a tumor bed" anywhere within the patent nor do the claims include such a step (e.g., a step of delineating a tumor bed in the subject by depositing onto the tumor bed a biocompatible gel comprising nanoparticles and/or nanoparticle aggregates having the recited characteristics and delineating at least 50% of the tumor bed followed by a step of irradiating said nanoparticles or nanoparticle aggregates using ionizing radiation beam(s), thereby treating the subject).
The Examiner finds this argument unpersuasive, because Applicant’s claims recite delineating a tumor bed in the subject BY depositing onto the tumor bed, wherein LEVY teaches depositing onto the tumor bed, which reads on delineating. Additionally, LEVY teaches the composition can be visualized.
Applicant argues that the' 192 publication fails to teach a step of delineating a tumor bed in the subject by depositing onto the tumor bed a biocompatible gel comprising nanoparticles and/or nanoparticle aggregates having the recited characteristics and delineating at least 50% of the tumor bed followed by a step of irradiating said nanoparticles or nanoparticle aggregates using ionizing radiation beam(s), thereby treating the subject.

Applicant argues that In contrast to the disclosure of Levy et al. (' 192), the present invention is specifically concerned with precisely identifying the tumor bed volume to be targeted by irradiation following tumor resection. For example, page 4, lines 18-20, of the as-filed application discloses that the goal of the present invention is to "improve the postsurgery tumor bed delineation in order to optimize irradiation to the tumor bed only." Thus, one skilled in the art seeking to "improve the postsurgery tumor bed delineation in order to optimize irradiation to the tumor bed only" would not look to Levy et al. (' 192). Rather, one skilled in the art would focus on documents specifically concerned with the problem to be solved, for example documents concerned with imaging methods, protocols for determination of timing for tumor bed delineation, the use of clips (as described in WO 2011/084465), or other techniques that provide uniform and accurate tumor margin definition (see discussion in Background section at pages 2-4)." As noted above, the '192 publication fails to teach a step of delineating a tumor bed in the subject by depositing onto the tumor bed a biocompatible gel comprising nanoparticles and/or nanoparticle aggregates having the recited characteristics and delineating at least 50% of the tumor bed followed by a step of irradiating said nanoparticles or nanoparticle aggregates using 
The Examiner finds this argument unpersuasive, because as discussed above and in the rejection, LEVY teaches all of these limiations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618